DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The filing of April 25, 2022 has been fully considered.  The remarks are not persuasive for overcoming the prior art rejections of record.  Pages 8–9 of the filing include remarks ostensibly traversing a taking of official notice.   The pending record includes evidence of the fact at issue on page 13 of the previous office action, and this evidence was included on the corresponding PTO-892 form.  Accordingly, all of the arguments and cited MPEP sections referring to a taking of official notice without documentary evidence are irrelevant to the present facts.  Additionally, the MPEP provides: “[t]o adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.”  Emphasis added.  The filing of April 25, 2022 does not include any explanation of why the noticed fact is not considered to be common knowledge.  The remarks therefore do not constitute an adequate traversal.  It is additionally noted that the fact at issue is knowledge of a shape widely referred to as a “corner radius.”  The Cenko reference, published in 1979, clearly states that this shape and its beneficial reduction of stress concentrations are known; the Cenko reference was previously provided.  
	The remarks further argue that the obviousness rationale is defective because “the Office Action provides no additional explanation as to the obviousness of the positioning of the concave curve.”  The Bond reference shows a structure having a corner between the inner sidewall and the throttle projection, and a corner radius is a curve that exists at a corner.  The reason to use the known shape of a corner reference at the corner of the device of Bond is provided in the obviousness rationale -– “for the purpose of reducing stress concentrations.”  A corner radius is a known structure which is positioned at a corner for the purpose of reducing stress concentrations at the corner; it does not appear to be possible to position a corner radius at a location which is not a corner.  The claim language does not exclude the possibility of a corner radius being located at any and all corners of the spout, and therefore it is not necessary for the obviousness rationale to address this possibility; in other words, to the extent that the argument regarding positioning of the corner radius might be asserting that the rationale must explain why a corner radius is provided at only one specific corner of the device of Bond, the argument is unpersuasive because it does not accurately reflect the obviousness rationale.  
	For all the reasons above, the arguments regarding the use of a corner radius in the device of Bond are unpersuasive.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–4, 9, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bond (US 4,362,255) in view of Doyen (WO 93/16928) and further in view of Millard (US 1,276,245).
Regarding claim 1, Bond discloses a spout-equipped container (figures 1 and 5) that is configured to refill a refillable container with a content material, the spout-equipped container comprising: 
a refill container spout (11; figure 5); and 
a flexible container body portion (10), the container body portion configured to contain the content material, 
wherein the refill container spout (11) includes a tubular nozzle portion (12) that brings the inside and outside of the container body portion into communication with each other, and a fixing portion (portion of the spout 11 that contacts the bag 10) in the form of a plate (figure 1) that is fixedly attached to the container body portion (10)(figure 5), 
when the nozzle portion (12a) is divided in a height direction (see Annotated Figure A below) of the nozzle portion into three equal parts, and the three equal parts are respectively defined as an upper portion (UP) that includes a discharge-side opening portion, an intermediate portion (IP), and a lower portion (LP), the nozzle portion includes, on an inner surface side in the lower portion, a throttle projection (15) that protrudes toward a center of the nozzle portion, 
the throttle projection (15a) forms, on a leading end side in a protrusion direction of the throttle projection, a flow path configured for the content material to pass through, and the throttle projection extends along a circumferential direction of the nozzle portion, and has a length more than 50% of a total circumferential length of an inner surface of the nozzle portion (figure 3 and column 2, lines 33–39; the projection flange 15 extends around the entire circumference of the inner surface), 
the container body portion includes a top surface portion (lower portion in figure 1), a front surface portion (left area in figure 1), a back surface portion (right side portion in figure 1), and a bottom portion (upper portion in figure 1), the fixing portion of the refill container spout (11) is fixedly attached to the top surface portion (the place where the spout 11 is connected will be at the top side when the device in figure 1 is rotated 180 degrees from the orientation shown in figure 1), and 
the refillable container is configured to be refilled with the content material in a state that the nozzle portion is inserted into a container opening of the refillable container (the nozzle is capable of being inserted into another container with a bigger spout; see MPEP 2114).

    PNG
    media_image1.png
    217
    394
    media_image1.png
    Greyscale

Annotated Figure A

Bond does not specifically state that the inner surface of the nozzle portion is entirely smooth above the throttle projection.  However, Bond does state that the shoulder and groove (16) “may be provided”, which conveys that the structure is optional.
Doyen teaches a configuration in which the inner surface of the nozzle portion is entirely smooth, as Doyen uses exterior threads to attach the cap (see figures 6, 7, and 8)
It would have been obvious to one skilled in the art to modify the device of Bond to omit the groove (16), based on the teaching of Doyen, to use an exterior threaded nozzle for connecting the cap as a routine selection of a known alternative configuration.  Additionally, it would have been obvious to omit the groove (16) and any other features to form a smooth interior nozzle, as a routine omission of a structure when the function is not desired.  See MPEP 2144.04(II).  
	Bond and Doyen do not disclose that the leading end side of the throttle projection is chamfered along an entire circumference of the throttle projection, with the chamfered leading end side of the throttle projection being the beginning of the flow path.  
	Millard teaches that it is known to provide a chamfer around the circumference of a throttle projection (see figures 2 and 4).  Millard teaches that an advantage to this configuration is to control the spray pattern of dispensed fluid (column 2, lines 52-57).  
It would have been obvious to one skilled in the art to provide the projection of Bond with a chamfer around the edge, based on the teaching of Millard, for the purpose of controlling the spray pattern of dispensed fluid.  Doing so results in a configuration in which the chamfered lead end side is the beginning of the flow path.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Bond does not disclose a cross section of an intersection of the inner surface of the nozzle and an upper end surface of the throttle projection has a concave curve.
Examiner has taken official notice that it is old and well known to provide a corner radius to a component for the purpose of reducing stress concentrations.  
It would have been obvious to one skilled in the art to provide the device of Bond with a corner radius at the intersection of the projection and the inner surface of the nozzle for the purpose of reducing stress concentrations and thereby making the component more durable.  

Regarding claim 2, the container of Bond is capable of containing a material in the recited viscosity range, such as ketchup.  See MPEP 2114.  It is noted that claim 1 refers to the content material functionally, and it is not positively recited in the claims.  

	Regarding claims 3, 9, and 10, the container of Bond is capable of being used in the manner described.  See MPEP 2114.

Regarding claim 4, Bond discloses the throttle projection (15a) is formed on an end portion on the container body portion side of the nozzle portion (see figure 2).  

Regarding claims 11 and 13, see figures 5 and 6 of Bond; the lower surface (20b) is exposed and unaffixed.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bond (US 4,362,255) in view of Doyen (WO 93/16928) and Millard (US 1,276,245) and further in view of Luch (US 5,249,695).
Regarding claim 5, Bond, Doyen, and Millard account for much of the claimed subject matter as set forth above, but do not disclose an annular extending portion is provided in an outer circumferential portion of the nozzle portion.
	Luch teaches that it is known to provide a spout (figures 5, 12, 15) with an annular extending portion (47a or 47d) in an outer circumferential portion of the nozzle portion.
It would have been obvious to one skilled in the art to provide the spout of Bond with a outwardly extending annular flange, based on the teaching of Luch, for the purpose of securely adhering the spout to the container with a greater surface area.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 6, Bond accounts for the claimed subject matter substantially as discussed above, but does not disclose the throttle projection has an inclination angle of 120 degrees or less, the inclination angle being an inclination angle of a surface that is on the discharge-side opening portion side of the nozzle portion with respect to the inner surface of the nozzle portion.
Luch teaches that it is known to provide a spout (figure 12 and 14) with an inclination angle for the purpose of forming a contact seal (inclined from the radially inward toward the radially outward side of the projection).
It would have been obvious to one skilled in the art to make the inward projection of Bond inclined, based on the teaching of Luch, for the purpose of forming a contact seal.  Additionally, it would have been obvious to do so as a non-critical or aesthetic design choice without unexpected results.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Paige (US 2013/0042940) in view of Bond (US 4,362,255) and Doyen (WO 93/16928) and Millard (US 1,276,245).
	Paige discloses a refilling method for refilling a refillable container with a content material contained in the spout-equipped container, the method comprising 
inserting the nozzle portion of the spout-equipped container (16) into a container opening of the refillable container (12)(figure 6) and 
injecting the content material into the refillable container, with the spout-equipped container being held upside down (figure 6; paragraphs 0026 and 0027).
Paige does not disclose that the container has the configuration of claim 1.  
Bond, Doyen, and Millard account for a container having the configuration of claim 1, as discussed above.
It would have been obvious to one skilled in the art to use the container of Bond in view of Doyen in the method taught by Paige as a routine selection of a known type of container for a known method involving transfer of contents of a container.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bond (US 4,362,255) in view of Doyen (WO 93/16928) and Millard (US 1,276,245) and further in view of Hoen (US 2,092,455) or Rose (US 3,792,793).
	Regarding claim 8, Bond, Doyen, and Millard account for the claimed subject matter substantially as discussed above, but does not disclose instructions for a refilling method displayed on the container.
	Hoen teaches that it is old and well known to display instructions on a container (column 1, lines 4–6).
	Rose also teaches that it is old and well known to display instructions on a container (column 1, line 45).
It would have been obvious to one skilled in the art to provide the container of Bond with instructions on the container, based on the teaching of Hoen or Rose, for the purpose of conveying knowledge to the user.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bond (US 4,362,255) in view of Doyen (WO 93/16928) and Millard (US 1,276,245) and further in view of Mueller (US 5,373,872).
Regarding claim 12, Bond, Doyen, and Millard account for the claimed subject matter substantially as set forth above with respect to claim 1, but do not disclose that the thickness of the throttle projection is greater than the thickness of the fixing portion.
Mueller teaches a similar device in which a throttle projection has added thickness for increasing its strength (figure 1; column 3, lines 46-48). 
It would have been obvious to one skilled in the art to make the throttle projection of Bond thicker, based on the teaching of Mueller, for the purpose of increasing its strength.  Additionally, it would have been obvious to do so as a routine design choice without unexpected results. 
	Claims 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bond (US 4,362,255) in view of Doyen (WO 93/16928) and further in view of Millard (US 1,276,245) and further in view of Johnson (US 7,882,977)
	Bond, Doyen, and Millard account for much of the claimed subject matter as set forth above, but do not disclose a first annular extending portion provided in an outer circumferential portion of the nozzle portion, the first annular extending portion provided in the intermediate portion, and a second annular extending portion provided in the lower portion.
	Johnson teaches (figure 1B) a spout configuration with a first annular extending portion (24) provided in an outer circumferential portion of the nozzle portion, the first annular extending portion provided in the intermediate portion (vertical middle of the spout), and a second annular extending portion (14) provided in the lower portion.
	Johnson teaches that an advantage to this configuration is the allow the spout to be connected to a variety of fillers or dispensers (column 4, lines 25-28).
It would have been obvious to one skilled in the art to provide the device of Bond with the circumferential protrusions taught by Johnson for the purpose of allowing the spout to be connected to a variety of fillers or dispensers.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bond (US 4,362,255) in view of Doyen (WO 93/16928) and further in view of Millard (US 1,276,245).
Regarding claim 16, Bond as modified above accounts for the claimed subject matter substantially, but does not appear to specifically disclose the relative dimensions of the thickness of the throttle projection to the inner diameter of the nozzle portion.  
It is noted that the Bond reference shows a projection which has a thickness, and implementing the device of Bond would require selecting a thickness.  
It would have been obvious to one skilled in the art to select any particular numerical or relative dimension for the thickness of the throttle projection in the device of Bond as a routine selection of relative dimensions that would not change the operation of the device, and/or as a routine design choice for implementing a known device which requires dimensions without unexpected results.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bond (US 4,362,255) in view of Doyen (WO 93/16928) and Millard (US 1,276,245) and further in view of Ainsworth (US 2,968,947) or Thurman (US 2014/0319094)
Regarding claim 16, Bond as modified above accounts for the claimed subject matter substantially, but does not appear to specifically disclose the relative dimensions of the thickness of the throttle projection to the inner diameter of the nozzle portion.  
It is noted that the Bond reference shows a projection which has a thickness, and implementing the device of Bond would require selecting a thickness.  
Examiner hereby takes official notice that the thickness of a structure is result-effective to optimize the deflection thereof under a given force.  For example, Ainsworth teaches that deflection of a structural member under a given force is a function of the thickness of the member (column 2, lines 64-72).  Thurman also teaches that the thickness of a component is result-effective to optimize deflection thereof (paragraph 0069, “the lower portions of the sidewall structure have less deflection, due to the greater thickness”)
It would have been obvious to one skilled in the art to select any particular numerical or relative dimension for the thickness of the throttle projection in the device of Bond for the purpose of optimizing the projection to suppress deflection.  

Relevant Prior Art
	The following prior art references were previously cited as relevant to the present application:
	Cenko (US 4,164,063) teaches that it is known to provide a corner radius for the purpose of reducing stress concentrations (column 2, lines 26-32).  
	Shaw (US 2012/0211629) teaches that it is known to provide a corner radius for the purpose of reducing stress concentrations (paragraph 0040).
	Bhandari, Machine Design Data Book, McGraw Hill Education, 2014, discloses that providing a corner radius or fillet radius reduces stress concentrations (table 3.2)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday–Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799